Citation Nr: 1233860	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by high cholesterol laboratory test results.

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for right medial epicondylitis.  

4.  Entitlement to a separate rating for neurologic impairment resulting from the Veteran's service-connected right medial epicondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from May 1987 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is of record.  

At the August 2011 hearing, testimony was received with regard to the Veteran's appeal for entitlement to service connection for posttraumatic stress disorder (PTSD).  Subsequent to the Board hearing, a service connection for PTSD and assigned a disability evaluation effective the day following the Veteran's separation from service.  As the full benefit sought on appeal has been granted, the issue is no longer before the Board.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.  



FINDINGS OF FACT

1.  Elevated cholesterol is a laboratory test result, and does not constitute a disability as defined by the pertinent VA regulations.

2.  The competent and probative evidence of record does not show that the Veteran's right elbow disability is manifested by forearm flexion limited to 100 degrees, forearm extension limited to 45 degrees, or any other elbow impairment which would warrant greater than a 10 percent rating. 

3.  The neurological residuals of the right medial epicondylitis, namely cubital tunnel syndrome, demonstrate decreased sensation in the right fourth and fifth finger with no more than mild neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by high cholesterol laboratory test results have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for greater than a 10 percent rating for right medial epicondylitis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5205, 5206, 5207, 5208, 5209, 5212 (2011). 

3.  The criteria for a separate 10 percent rating for neurological impairment resulting from right medial epicondylitis, namely right cubital syndrome, have been met beginning July 1, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.124(a), Diagnostic Codes 8515, 8516 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A December 2006 letter satisfied the duty to notify provisions, to include informing the Veteran as to the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted with respect to the issues on appeal and the Veteran has not contended that these examinations were inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S.Ct. 1696, 1704, 1705, 1706 (2009).

Service Connection Claim

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Whether service connection is considered on a direct, secondary, or presumptive basis, it cannot be granted in the absence of evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain, 21 Vet. App. at 321.  Based on the definition found in 38 C.F.R. § 4.1, the term disability should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The record reflects that laboratory testing showed that the Veteran had elevated cholesterol both during service and after his service separation.  However, his claim for service connection for high cholesterol must be denied because elevated cholesterol as documented in laboratory testing does not constitute a disability under VA laws and regulations.  Laboratory test results are not, in and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicates that hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).  Moreover, there is no competent medical evidence of record relating any underlying disability to the Veteran's abnormal test results; the Veteran himself has not asserted such a disability.  

While the Board is sympathetic to the Veteran's beliefs, service connection cannot be granted for the Veteran's high cholesterol because it not a disability under VA law.  A symptom such as high cholesterol, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Court of Appeals for Veterans Claims has held that where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As there is no basis in the law to grant the Veteran's appeal, the claim for service connection for high cholesterol must be denied. 

Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2011). 

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2011). 

Diagnostic Code 5206 concerns limitation of forearm flexion.  Limitation of flexion of the forearm is rated 0 percent when limited to 110 degrees, 10 percent when limited to 100 degrees, 20 percent when limited to 90 degrees, 30 percent when limited to 70 degrees, 40 percent when limited to 55 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5206 (2011).  Diagnostic Code 5207 concerns limitation of forearm extension.  Limitation of extension of the forearm is rated 10 percent when limited to 45 and 60 degrees, 20 percent when limited to 75 degrees, 30 percent when limited to 90 degrees, 40 percent when limited to 100 degrees, and 50 percent when limited to 110 degrees.  Normal extension and flexion of the elbow is from 0 to 145 degrees.  38 C.F.R. § 4.71, Plate I (2011). 

The Veteran's disabilities can also be rated under the Schedule of Ratings for Diseases of the Peripheral Nerves, into which Diagnostic Codes 8615 and 8616, addressing neuritis of the median and ulnar nerves, respectively, are subsumed.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8615, when the dominant extremity is involved, a 10 percent evaluation is assigned where the neuritis is mild; a 30 percent evaluation is assigned when it is moderate; a 50 percent evaluation is assigned when it is severe; and the highest, 70 percent evaluation is assigned when there is complete paralysis of the median nerve, resulting in the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of the thumb, at right angles to palm, flexion of the wrist weakened, and pain with trophic disturbances.  

Under Diagnostic Code 8616, when the dominant extremity is involved, a 10 percent evaluation is assigned when the neuritis is mild; a 30 percent evaluation is assigned when it is moderate; a 40 percent evaluation is assigned when it is severe; and the highest, 60 percent evaluation is assigned when there is complete paralysis of the ulnar nerve, resulting in the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in the dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened. 

At the time of his April 2005 pre-separation examination, the Veteran stated that he developed elbow pain while digging foxholes in Iraq in 2003.  He indicated that the pain was worse with squeezing and that it was getting slightly worse.  

Physical examination revealed full range of motion.  There was mild point tenderness on the medial right epicondyle.  There was no distal muscle or sensory loss.  Good strength was reported for the right forearm, wrist, and fingers.  X-rays were negative.  The examiner diagnosed the Veteran as having right elbow pain, mild medial epicondylitis.  

In an April 2006 physical therapy report, the Veteran was noted to be reporting a lot of pain in his right elbow when doing a lot of squeezing.  

Physical examination revealed touch point tenderness at the right lateral and medial epicondyles.  There was pain at the right cubital tunnel.  Grip strength was stronger on the right than the left.  There was 5/5 strength in the upper extremities.  It was the examiner's impression that the Veteran had symptoms consistent with right lateral/medial epicondylitis.  X-rays of the right elbow were unremarkable.  The Veteran had active range of motion to 135 degrees and passive to 145 degrees.  There was no reduction after 5 repetitions and no additional pain.  

At the time of a December 2007 outpatient visit, the Veteran complained of moderately severe right elbow pain with gripping pain on the right elbow with driving, when riding a bike, and when using a chainsaw.  The Veteran reported that the pain in his elbow was 7-8/10.  There was full range of motion in the right upper extremity.  Muscle strength was 5/5 but there was some pain with resistance at the wrist and hand.  The right medial elbow was very tender and there was moderate tenderness along the right lateral elbow. 

At the time of a time of a June 2011 VA examination, the Veteran reported having ongoing right elbow issues since service.  He noted that physical therapy helped in 2009 but that the pain returned immediately when he went to chop wood and that it had essentially remained the same since that time.  The Veteran described olecranon and right lateral elbow pain exacerbated with gripping and twisting maneuvers.  He indicated that he had pain 24/7 and that the pain was 3-4/10, with recurrent flares several times per month.  He had stopped playing his guitar secondary to this and avoided pull ups and pushups.  He no longer chopped wood and could not use the hand brake on his bike.  The Veteran stated that pain during the flares was 8/10.  He noted having lost approximately 20 percent of his grip strength.  During flares it was difficult for him to completely straighten his arm.  The Veteran denied locking but admitted to swelling.  He noted having numbness and tingling in the fourth and fifth fingers during flares and stated that he could no longer throw a ball.  The course since onset had become progressively worse.  

The Veteran was noted to be right handed.  There was no deformity, giving way, instability, or incoordination.  Pain, stiffness, and weakness were present.  The Veteran was noted to have loss of grip strength and numbness and tingling in the fourth and fifth digits of the right hand during flares.  There were no episodes of subluxation or locking.  The Veteran had repeated effusion.  Warmth, swelling, and tenderness were also noted.  The Veteran had severe flare-ups every two to three weeks, which would last anywhere from hours to all day.  

Precipitating factors included overuse, fishing, bicycling, yard work, chores, etc.  Functional impairment included numbness and tingling in the fourth and fifth digits and being unable to ride his bicycle or perform tasks that required gripping.  

Physical examination revealed no evidence of abnormal weight bearing or loss of any part of the bone.  There was no inflammatory arthritis.  Effusion along with tenderness over the lateral epicondyle, olecranon, and ulnar collateral ligament were present.  The Veteran had guarding of movement.  Right flexion and extension were from 0 to 145 degrees.  Supination and pronation were from 0 to 80 degrees.  There was no objective evidence of pain following repetitive motion.  There was also no additional limitation of motion following repetitive use.  Muscle strength was slightly reduced, 4/5, in the right hand when compared to left grip strength.  Sensory examination was completely normal and the Veteran had normal reflexes of the upper extremities, bilaterally.  Tinel's testing was positive for the right cubital tunnel ulna nerve.  X-rays of the right elbow revealed degenerative changes.  The examiner rendered diagnoses of right elbow degenerative joint disease, chronic lateral epicondylitis, and cubital tunnel syndrome.  There were no significant effects on the Veteran's occupation.  

With regard to activities of daily living, there was no effect on feeding, bathing, toileting, grooming, or shopping.  There was mild effect on exercise, traveling, and driving and there was moderate impact on sports and recreation.  

At his August 2011 hearing, the Veteran testified that his elbow was becoming worse.  He stated that he could no longer mountain bike.  He also noted that he had stopped playing guitar as the strumming had become too painful.  He further indicated that he would have to stop fishing after 20 minutes.  The Veteran reported that he had constant pain, which he rated as 4/10.  He stated that it would go beyond 4 with certain activities.  He also noted that he could no longer cut firewood.  The Veteran testified as to having numbness in his left hand.  

On each occasion on which his range of motion was tested, the flexion of the Veteran's right elbow was to no less than 135 degrees.  Such limitation does not warrant a rating higher than 10 percent under Diagnostic Code 5206.  The flexion of the Veteran's right elbow would have to be limited to 90 degrees in order to warrant a rating higher than 10 percent under Diagnostic Code 5206.  Similarly, the Veteran is not entitled to a rating in excess of 10 percent under the diagnostic criteria pertaining to limitation of extension.  The Veteran has been shown to have extension to 0 degrees or full extension.  Full extension does not warrant a compensable rating.  Extension of the Veteran's right elbow would have to be limited to 75 degrees to warrant a 20 percent rating.  Thus, the Veteran is not entitled to a higher rating for his right elbow disability under either Diagnostic Code 5206 or Diagnostic Code 5207. 

There is also no credible evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the right elbow being limited in motion to the extent required for a 20 percent rating for limitation of flexion or extension of the right elbow.  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995) 

There is no evidence of flexion of the forearm limited to 100 degrees and extension to 45 degrees to warrant a 20 percent rating under Diagnostic Code 5208.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  Under Diagnostic Code 5209, the evidence does not show flail joint of the right elbow.  There is also no evidence of impairment of supination and pronation that would warrant a higher evaluation under Diagnostic Code 5213.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  Further, in considering the applicability of other diagnostic codes, Diagnostic Codes 5205 (ankylosis of the elbow), 5210 (nonunion of the radius and ulna, with flail false joint), 5211 (impairment of the ulna), and 5212 (impairment of the radius) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.

As it relates to neurological impairment, the Board notes that the Veteran has reported having numbness in his fourth and fifth fingers consistently throughout the appeal period.  Moreover, diagnoses of cubital tunnel syndrome resulting from his service-connected right elbow disorder have been rendered.  The symptoms have been described as no more than mild at time of any VA examination and the Veteran, through his own statements and testimony, has indicated that the numbness occurs only when performing certain activities for an extended period of time.  Based upon the above, mild neurological impairment has been demonstrated.  As such, a 10 percent disability evaluation would be warranted under Diagnostic Code 8515 or 8516.  An evaluation in excess of 10 percent would not be warranted as the objective medical evidence does not reveal findings of moderate impairment nor has any VA examiner indicated that the Veteran's resulting neurological impairment is moderate in nature.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present.  See 38 C.F.R. § 4.1 (2011). 

Although the Veteran's right elbow disorder makes it difficult for him to perform certain tasks, the medical findings do not indicate that the disorder causes "marked" interference with employment.  There is no medical evidence that his disability, by itself, causes marked interference with employment.  There is also no evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for his right elbow disorder pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claim for an evaluation in excess of 10 percent for right medial epicondylitis and 10 percent for right cubital syndrome, and the doctrine is not for application with respect to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for high cholesterol is denied.  

Entitlement to greater than a 10 percent rating for right medial epicondylitis is denied.  

A separate 10 percent evaluation for neurological impairment resulting from right medial epicondylitis, namely right cubital syndrome, is granted beginning July 1, 2006, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran's service treatment records reflect that he reported left knee symptomatology at various points during service.  Specifically, the Veteran was seen in April 1987 with left knee effusion and trauma after playing football.  Physical examination revealed visible bruising on the anteromedial knee, diffuse tenderness, but no ligament laxity.  Single contusion of the knee was diagnosed.  At his April 2005 pre-separation VA examination, the Veteran reported having left knee pain after jumping into a foxhole in 2003, but that in the last two years the pain and swelling had subsided; physical examination was normal, and the diagnosis was subjective reports of pain.  In May 2005, the Veteran reported a two year history of left knee pain; physical examination showed touch point tenderness along the medial joint line; the examiner diagnosed possible old meniscus injury.  After service, a March 2008 MRI revealed a meniscus tear in the left knee.  In June 2009, the Veteran underwent left knee arthroscopic surgery which revealed a complex posterior horn meniscal tear and Grade I changes to the medial and lateral tibial plateaus.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

While the Board notes that the Veteran was found to have no pathology/etiology for any left knee disorder in April 2005, the finding in May 2005 that the Veteran might have an old meniscal tear coupled with the March 2008 MRI revealed a meniscus tear in the left knee, VA's duty to assist by providing a VA examination is triggered.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left knee disorder and its relationship, if any, to his period of service.  

Accordingly, the issue of entitlement to service conection for a left knee disability is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.  Based on a review of the claims file and any other pertinent records, and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability is related to the Veteran's period of active service.  A complete rationale should be provided for all provided opinions and conclusions.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


